Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application, filed on 8/27/20, is a CON of 15835935, filed on 12/8/17. 15835935 is a CON of 15184012, filed on 6/16/16. 15184012 is a CON of 13401088, filed on 2/21/12. 13401088 is a CON of 12542365, filed on 8/17/09. 12542365 claims priority to prov. appl. 61089348, filed on 8/15/08.

Status of Claims
Claims 1, 5-6, 8-10, 13, and 20-35 are pending as of the claim set filed on 3/8/21. Claims 2-4, 7, 11-12, and 14-19 have been canceled. 
Claims 1, 5-6, 8-10, 13, and 20-35 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject diethylene glycol monomethyl ether, rather than diethylene glycol monoethyl ether. There is insufficient antecedent basis for these limitations in the claims. 
To overcome this rejection, it is suggested that the terms “further comprising” be incorporated into the claims. The recitation of diethylene glycol monomethyl ether in claim 1 appears to be a typographical error based on the disclosure of the application, and it is suggested that claim 1 be amended to recite diethylene glycol monoethyl ether. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 8-10, 13, and 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8119694 B2. The instant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. The instantly claimed composition and the method claimed in US ‘694 are not patentably distinct, because the composition of the instant claims is the same or very highly similar to the composition used in the method claimed. 


Claims 1, 5-6, 8-10, 13, and 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9370500 B2. The instant claims are drawn to a formulation in the form of a cream, lotion, or gel comprising lidocaine free base in an amount greater than 20 wt%, diglycol monoethyl ether, propylene glycol, and at least one of isopropyl myristate and/or dimethyl isosorbide, wherein the formulation releases the largest dose of lidocaine free base from 0 to 8 hours after topical administration of the formulation to a patient. The claims of US ‘500 are drawn to a method of treating pain comprising topically administering an effective amount of a gel formulation comprising a free base lidocaine in an amount of about 40 wt% by weight of the formulation, wherein the formulation is a non-aqueous gel. Claim 8-9 of US ‘500 recites the gel to further comprise diethylene glycol monoethyl ether, propylene glycol, ethanol, and hydroxypropyl cellulose. The gel recited in the method claimed in US ‘500 therefore comprises the same components recited in the instantly claimed formulation, and the concentration of lidocaine free base recited in the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. The instantly claimed composition and the method claimed in US ‘500 are not patentably distinct, because the composition of the instant claims is the same or very highly similar to the composition used in the method claimed. 

Claims 1, 5-6, 8-10, 13, and 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10758502 B2. The instant claims are drawn to a formulation in the form of a cream, lotion, or gel comprising lidocaine free base in an amount greater than 20 wt%, diglycol monoethyl ether, propylene glycol, and at In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties  The instantly claimed composition and the method claimed in US ‘502 are not patentably distinct, because the composition of the instant claims is the same or very highly similar to the composition used in the method claimed. 


Claims 1, 5-6, 8-10, 13, and 20-37, 30-32, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-31 of copending Application No. 16774490 (reference application). The instant claims are drawn to a formulation in the form of a cream, lotion, or gel comprising lidocaine free base in an amount greater than 20 wt%, diglycol monoethyl ether, propylene glycol, and at least one of isopropyl myristate and/or dimethyl isosorbide, wherein the formulation releases the largest dose of lidocaine free base from 0 to 8 hours after topical administration of the formulation to a patient. The copending claims are drawn to a topical formulation comprising from about 20-40 wt% lidocaine free base, isopropyl myristate, and a glycol, wherein the formulation is a gel, lotion, or cream. Copending claim 13 recites the glycol as propylene glycol; copending claim 14 recites the composition to further comprise diglycol monoethyl ether; copending claim 16 recites further comprising hydroxypropyl cellulose; and copending claim 17 recites the composition to further comprise ethanol. Copending claim 16 recites the composition to provide the largest dose of lidocaine from 0 to 6 hours after administration of the formulation. The composition of the copending claims therefore comprises the same or very similar components to the composition of the instant claims. Copending claims 29-31 are drawn to treating pain comprising topically administering the composition. The instant claims and the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1, 5-6, 8-10, 13, and 20-35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627